Citation Nr: 0422338	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  98-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 administrative decision of the 
Togus, Maine Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for PTSD.

In September 1999, the Board remanded the case for 
evidentiary and procedural development of issues related to 
the PTSD claim.  In a May 2001 decision and remand, the Board 
denied reopening of an earlier unfavorable line-of-duty 
determination regarding a gunshot wound sustained during 
service on July 24, 1968.  The Board found that any trauma, 
other than that gunshot wound, that the veteran sustained 
during confinement during his service was in the line of 
duty.  The Board remanded the PTSD claim for evidentiary and 
procedural development.  The Board again remanded the PTSD 
claim for procedural reasons in July 2003.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have a diagnosis of PTSD.

3.  Claimed in-service stressors of beating by guards, and 
withholding of pain relief and follow-up treatment, are not 
corroborated.

4.  Medical evidence does not link the veteran's current 
psychological problems to his claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in service or as a result of events 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In a 
letter issued in July 2001, the RO informed the veteran and 
his representative of the type of evidence needed to support 
his claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit evidence relevant to his 
appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini II, 
slip. op. at 10.  In this case, the RO issued a VCAA notice 
in July 2001, after the August 1997 decision denying service 
connection for PTSD.

The Court explained in Pelegrini II that failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini II, slip op. at 
10-11.

In this case, the Board remanded the case in May 2001 for the 
RO to meet the requirements of the VCAA.  In July 2001, the 
RO provided the required notices.  The lack of full notice 
prior to the initial decision is corrected.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains 
statements from the veteran, service records, and private and 
VA medical records.  The record contains the reports of VA 
mental health examinations, including an examination 
performed in 2003.  The veteran has not reported the 
existence of any relevant evidence that is not associated 
with the claims file.

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order 
for a claim for service connection for PTSD to be successful, 
there must be: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran submitted a claim for service connection for PTSD 
in 1997.  He has stated that the stressors during service 
that led to his PTSD were a gunshot wound that he sustained 
and events following that wound.  Service department records 
confirm the veteran's account that in 1968 he sustained a 
gunshot wound in the left lower leg, when a guard shot the 
veteran while the veteran was trying to escape from a 
stockade.  The veteran had been confined to the stockade due 
to charges that he had gone absent without leave (AWOL), 
which he had done several times previously.

The veteran reports that, after he was shot, a doctor treated 
his wound without anesthesia, then he was beaten severely by 
guards, and then he was confined for two weeks in a 
punishment cell ("the box") without further medical 
treatment.  The veteran asserts that he has psychological 
problems that began with the shooting and subsequent events 
in service, and have continued since that time.  He reports 
that he is nervous and anxious, and that he has difficulty 
being out in public places.  The claims file contains service 
department documents that relate several witnesses' accounts 
of the stockade escape attempt and the shooting, but those 
documents do not discuss the medical treatment or subsequent 
confinement of the veteran.

The RO and the Board have ruled that the gunshot wound during 
service was not incurred in the line of duty, and that any 
trauma from other claimed events during confinement was 
incurred in the line of duty.  Thus, the gunshot wound may 
not be considered in determining whether the veteran has 
service-connected PTSD, but the other claimed events may be 
considered.

In a July 1992 statement, the veteran's private physician 
Beatrice M Szantyr, M.D., noted that the veteran had severe 
anxiety.  The veteran had a VA medical examination in 
December 1994 to consider the existence and severity of 
coronary artery disease and emphysema for purposes of 
establishing entitlement to non-service-connected pension.  
The veteran reported chest pain with stress.  The examining 
physician opined that the veteran's main problem was 
tremendous anxiety.

In April 1997, the veteran saw private physician, Noah Nesin, 
M.D., and reported a history of the shooting, beating, and 
confinement during service, and a history of anxiety and fear 
of crowds since the events during service.  Dr. Nesin wrote, 
"[The veteran's] chronic anxiety and agoraphobia could be 
Post Traumatic Stress Disorder related to trauma in service 
at age 18.  This deserves further investigation."  In a 
follow-up statement in June 1997, Dr. Nesin wrote that it was 
possible that the veteran's anxiety and fear of crowds were 
related to the trauma he reported during service, but that 
"clarification of the etiology of his symptoms would require 
additional evaluation."  In February 2002, Dr. Nesin wrote 
that a recent letter from the veteran showed frustration, 
increasing depression, and worsening of apparent PTSD.

The veteran met with a counselor at a Veterans Center in 
April 1997.  The counselor's notes reflect that the veteran 
related the history of the stockade escape attempt and 
subsequent events during service.  The counselor noted that 
the veteran cried while telling the story, and that the 
veteran appeared to be in "a high state of vigilance coupled 
with fear."

In September 2002, a VA psychiatrist reviewed the veteran's 
claim file.  The psychiatrist wrote that the records in the 
file provided evidence that the veteran had an anxiety 
disorder, but that, without a psychiatric evaluation of the 
veteran, it was impossible to determine whether the veteran 
had PTSD.

On VA psychiatric evaluation in February 2003, the examiner 
indicated that he had reviewed the claims file.  On 
examination, the veteran had an extremely anxious mood, and 
an angry, impatient affect.  His speech was frequently 
digressive.  The veteran was oriented, and there were no 
signs of psychosis or memory loss.  It was noted that the 
veteran had communicated to a VA receptionist threats to harm 
someone at VA.

The examiner stated that the veteran had poor impulse control 
and a high level of agitation.  The examiner indicated that 
the information in the file and observations on examination 
showed evidence of an anti-social personality disorder.  The 
examiner found that the veteran did not meet the criteria for 
a diagnosis of PTSD.  The examiner noted that there was no 
verified stressor, and that the veteran "did not present 
clinically with symptomatology which would warrant a finding 
of PTSD at this time."

The veteran does not have a medical diagnosis of PTSD.  
Dr. Nesin indicated only that it was possible that the 
veteran had PTSD.  That statement is outweighed by the 
conclusion of the VA psychiatrist who examined the veteran in 
2003, that the veteran does not have symptoms warranting a 
diagnosis of PTSD.  The greater weight of the evidence 
indicates that the veteran does not have PTSD.  In addition, 
the preponderance of the medical evidence is against any link 
between any current psychological disorder and the veteran's 
reported experiences during confinement following the escape 
attempt and gunshot wound.  There is also no corroboration of 
those claimed stressors that may be considered, i.e., the 
claimed wound treatment without anesthesia, beating by 
guards, and punitive confinement and withholding of follow-up 
treatment.  With regard to each of the required elements of 
service connection for PTSD, the preponderance of the 
evidence is against service connection.  Therefore, the claim 
is denied.


ORDER

Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



